DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 2, 3, 6, 8, 10, 12, 15, 18, 21, 35, 36, 38, 42, 45, 54 and 62-70 are pending.
Claims 15, 18, 21, 36, 38 and 62-64 are withdrawn.
Claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70 are under examination.


35 USC § 101 rejections maintained 
The rejections of claims 2, 3, 6, 8, 10, 12, 15, 18, 35, 42-45, 54 and 65-70 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained. 
Applicant argues that as amended, claim 2 clearly integrates the measuring of the level or activity of sgpl30 into a specific process of lowering the risk that a subject will later develop an immune-mediated disease by taking the step of administering an altered dosing of the CAR-expressing cell therapy; altering the schedule or time course of the CAR-expressing cell therapy; administering a therapy chosen from one or more of: an IL-6 inhibitor a vasoactive medication, an immunosuppressive agent, a corticosteroid, or mechanical ventilation; or administering an alternative therapy. Applicant argues that the claim is not directed to a judicial exception because the claim as a whole "integrates the recited judicial exception into a practical application of that exception." Administering an altered dosing of the CAR-expressing cell therapy and altering the schedule or time course of the CAR-expressing cell therapy would not 
In response, as previously described, the claims are directed to judicial exceptions. As Applicant has stated, the claimed methods allow for the screening of subjects by acquiring a CRS risk status by measuring the level or activity of sgp130, IL6R, or sIL6R to predict the risk of developing CRS before the onset of CRS. Thus, Applicant is claiming the correlation between the expression levels or activity of sgp130, IL6R, or sIL6R and risk of developing severe CRS. The “judicial exceptions” include the natural phenomenon the increased levels of soluble gp130, IL-6 receptor or soluble IL-6 receptor and the risk of cytokine release syndrome following the administration of a CAR-expressing cell. In addition, judicial exceptions include abstract idea, “acquiring a cytokine release syndrome (CRS) risk status for the subject” and “wherein the CRS risk status is indicative of the subject's risk for developing CRS.
The issue then becomes whether there are additional elements that integrate the judicial exception into a practical application. Administering an altered dosing of the CAR-expressing cell therapy or altering the schedule or time course of the CAR-expressing cell therapy would not be considered practical applications of the 
Mayo Collaborative Services v. Prometheus Labs., Inc. (Supreme Court 2012) provides
the standard for diagnostic claims satisfying 35 U.S.C. § 101. In that case, each claim recited (1) an "administering" step-instructing a doctor to administer the drug to his or her patient; (2) a "determining" step-telling the doctor to measure the resulting metabolite levels in the patient's blood; and (3) a "wherein" step-describing the metabolite concentrations above which there is a likelihood of harmful side effects and below which it is likely that the drug dosage is ineffective, and informing the doctor that metabolite concentrations above or below these thresholds "indicate a need" to decrease or increase (respectively) the drug dosage. Thus, the rule is that a newly discovered law of nature is itself unpatentable, and the application of that newly discovered law is also normally unpatentable if the application merely relies upon elements already known in the art. In other words, if the claims are directed to a patent ineligible concept, then a determination must be made as to whether additional elements "transform the nature of the claims" into a patent-eligible application. Administering an altered dosing of the CAR-expressing cell therapy or altering the schedule or time course of the CAR-expressing cell therapy would not transform the judicial exceptions into practical applications. 
Administering a therapy chosen from an IL-6 inhibitor a vasoactive medication, an immunosuppressive agent, a corticosteroid, or mechanical ventilation would be practical applications of the judicial exceptions. However, administering an alternative therapy would be too general to be a practical application of the judicial exceptions. The Subject Matter Eligibility Examples on page 48 indicates  that “The claimed steps and particularly recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d amounts to more than merely diagnosing a patient with julitis and instructing a doctor to generically “treat it”. The Guidelines further indicate that “Treatment step d is integrated into the claim as a whole (which ensures that patients with julitis will be accurately diagnosed and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea and given the wrong treatment as was previously commonplace) and thus is more than insignificant post-solution activity” (Id).  Thus, just inserting the generic treatment limitation “administering an alternative therapy” does not transform that patent-ineligible claim into a patent-eligible claim. The Specification does not define “alternative therapy”.

	
		
35 USC § 103 rejections withdrawn 
The rejections of claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70  under 35 U.S.C. 103 as being unpatentable over Maude et al (Cancer J, 20:119-122, 2014, cited previously), Patel et al (Immunother, 6:675-678, 2014, cited previously) and Lee et al (Blood,124:188-195, 2014, cited previously)  in view of Jones et al (Immun, Endoc & Metab Agents in Med Chem, 8:235-246, 2008, cited previously), Yokoto et al (Clin Rev Allergy Immunol, 28:231-237, 2005, cited previously), and Mitsuyama et al, (Gut, 36:45-49, 1995, cited previously) are withdrawn in view of Applicant’s amendments to claim 2.




NEW REJECTIONS:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70  are rejected under 35 U.S.C. 103(a) as being unpatentable over Maude et al (Cancer J, 20:119-122, 2014, cited previously), Patel et al (Immunother, 6:675-678, 2014, cited previously) and Lee et al (Blood,124:188-195, 2014, cited previously)  in view of Jones et al (Immun, Endoc & Metab Agents in Med Chem, 8:235-246, 2008, cited previously), Yokoto et al (Clin Rev Allergy Immunol, 28:231-237, 2005, cited previously) Michalopoulou et al (Immunol Lett, 94:183-189, 2004) and Scheller et al (Scand J Immunol, 63:321-329, 2006).
Maude disclose administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy and measuring the level of the cytokines such as IL-6 in patients with cytokine release syndrome, and administering the anti-IL-6R antibody, tocilizumab to patients with severe cytokine release syndrome (page 2, paragraphs 1- 3; page 3, paragraph 2 to page 5, paragraph 2). 
Patel discloses administering CAR-T cell immunotherapy, measuring CRP, and treating patients with severe cytokine release syndrome with tocilizumab (page 2, 3rd paragraph to page 3, 3rd paragraph).  Patel disclose monitoring cytokine levels to determine severe CRS from normal CRS (page 6).
Lee describes clinical manifestations of severe CRS as well as cytokine levels such as IL-6 following treatment with CAR T cells (page 3). Lee discloses that circulating cytokine levels could be used to diagnose syndrome severity (page 4, 4th paragraph to page 5, 2nd paragraph). Lee also disclose that when IL-6 and soluble IL-6R can initiate trans-signaling to induce proinflammatory responses (page 4, 1st paragraph). 
One of ordinary skill in the art would have been motivated to combine Maude, Patel and Lee because they all relate to the development of severe CRS in patients treated with CAR T immunotherapy and treatment with tocilizumab. Maude and Lee disclose that the clinical and laboratory findings in CRS resemble those found in macrophage activation syndrome (page 2, 2nd paragraph, page 4, 4th paragraph).   Both Maude and Lee disclose that IL-6 and sIL-6R can initiate trans-signaling to induce proinflammatory responses. 
However, neither Maude, Patel and Lee specifically disclose that sgp130 levels are elevated in severe CRS. However this is made up by Scheller, Michalopoulou and Jones that disclose the correlation of sgp130 levels and inflammation.	
Jones discloses that sgp130 binds to the sIL-6R/IL-6 complex and can be used  experimentally to define IL-6 activities that are coordinated by IL-6 trans-signaling rather than classical IL-6 signaling (page 237, 2nd column). Jones disclose to fully assess the role of IL-6 in disease it is essential to consider the contribution of both classical IL-6 signaling (via membrane-bound IL-6R) and IL-6 trans-signaling (page 238, 1st paragraph).
Yokota discloses that levels of IL-6 and sIL-6R were elevated in patients with systemic-onset juvenile idiopathic arthritis (sJIA) and associated with extent and severity of joint involvement (page 232, 1st column, page 235, 2nd column). Yokota suggest that IL-6 and sIL-6R may play a central in the induction and progression of sJIA and its complications. (Id). Yokota disclose that acute progression of sJIA may lead to macrophage activation syndrome (Abstract, page 232, 2nd column). Yokota further disclose IL-6 combined with IL-6R functions as a hepatocyte-stimulating factor and induces expression of various acute phase proteins including CRP (page 233, 2nd paragraph).
Michalopoulou disclose that soluble forms of both IL-6R and gp130 regulate the action of IL-6 (page 187, 2nd paragraph). Michalopoulou disclose that the IL-6/sIL-6R complex rather than IL-6 is believed to be the active form in inflammatory disease ((page 184, 1st paragraph)
Scheeler disclose that sgp130 was detected at high levels in plasm (page 881, 1st paragraph). Scheller disclose that sgp130. Scheller disclose that sgp130 can act as a specific inhibitor of IL-6 mediated trans-signaling (Id). 
One of ordinary skill in the art would have been motivated to apply Michalopoulou, Scheller, Yokota and Jones’s disclosure for the correlation between sgp130, sIL-6R and IL-6 levels with degree of inflammation to Maude, Patel and Lee’s disclosures relating to the development of severe CRS in patients treated with CAR T immunotherapy because Maude and Lee disclose that the clinical and laboratory findings in CRS resemble those found in macrophage activation syndrome while Yokota disclose that acute progression of sJIA  may lead to macrophage activation syndrome. Furthermore, both Maude and Lee disclose that IL-6 and sIL-6R can initiate trans-signaling to induce proinflammatory responses while Jones disclose that evidence from experimental models of Crohn’s disease, asthma, arthritis, peritoneal inflammation, and cancer strongly infer a prominent role of IL-6 trans-signaling in promoting disease progression. Michalopoulou and Scheller disclose that sIL-6R and sgp130 regulate the action of IL-6. Furthermore, Patel disclose monitoring cytokine levels, such as CRP to determine severe CRS from normal CRS while Yokota disclose IL-6 combined with IL-6R functions as a hepatocyte-stimulating factor and induces expression of CRP. Thus, it would have been prima facie obvious to combine Maude, Patel and Lee’s disclosures relating to the development of severe CRS in patients treated with CAR T immunotherapy with Yokota, Michalopoulou, Scheller and Jones disclosure for the correlation between sgp130, sIL-6R and IL-6 levels with degree of inflammation to have a method of method for treating a subject having a cancer, comprising administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy, measuring the levels of sIL-6R in a sample from the subject and determining the CRS risk status based on the levels of sgp130, sIL-6R and IL-6
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Given the disclosure that IL-6 – sIL-6R complexes can initiate trans-signaling to induce proinflammatory responses combined with the disclosure that sIL-6R levels correlate with the degree of inflammation and the disclosure that sgp130 and sIL-6R regulate IL-6 activity, it would have been obvious to measure the levels of sgp130 as well as sIL-6R and IL-6 after administration of a CAR T immunotherapy to determine risk of severe CRS.  Applicants have not specifically indicated why the results stated in the specification measuring levels of sgp130,  IL-6, and IL-6R following CAR-expressing cell therapy were unexpected.	
The step of determining the CRS risk status based on the levels of sgp130, sIL-6R and IL-6 could be the mental step of just looking at the data, noticing that levels of sgp130, sIL-6R and IL-6 are elevated and making a determination for the risk of CRS.
One of ordinary skill in the art would have had a reasonable expectation of success given the role of sgp130 and sIL-6R in transactivation of IL-6 and induction of proinflammatory responses and the disclosure that sIL-6R levels are elevated in severe inflammatory responses.



Summary
Claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                       

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642